

117 HR 3696 IH: Indian Ocean Region Strategic Review Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3696IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Castro of Texas introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo highlight the Indian Ocean’s role in the Indo-Pacific, strengthen engagement with countries in the Indian Ocean region, promote economic and security cooperation with the governments in the Indian Ocean region, and for other purposes.1.Short titleThis Act may be cited as the Indian Ocean Region Strategic Review Act.2.FindingsCongress makes the following findings:(1)The Indian Ocean region is a vitally important part of the Indo-Pacific where the United States has political, economic, and security interests.(2)The United States has an interest in working with partners in the Indo-Pacific, including India, Japan, and Australia, to address regional governance, economic connectivity, and security challenges including threats to freedom of navigation.3.Statement of policyAs a part of the United States engagement in the Indo-Pacific, it shall be the policy of the United States to strengthen engagement with the countries in the Indian Ocean region, including with governments, civil society, and private sectors in such countries to—(1)promote United States political engagement with such region, including through active participation in regional organizations, and strengthened diplomatic relations with United States partners in such region;(2)enhance United States economic connectivity and commercial exchange with such region;(3)defend freedom of navigation in such region from security challenges, including related to piracy;(4)support the ability of governments and organizations in such region to respond to natural disasters;(5)support and facilitate the role of regional allies and partners as net providers of security to such region and as partners to the United States in addressing security challenges in such region, including through assistance to such allies and partners to build capacity in maritime security and maritime domain awareness;(6)continue to build the United States-India relationship in order to regularize security cooperation through the negotiation of agreements concerning access, communication, and navigation, including through foundational agreements; and(7)promote cooperation with United States allies in the Indo-Pacific, including Japan and Australia, and major defense partners, including India, and NATO allies, including the United Kingdom and France, to support a rules-based order in such region.4.Strategy(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development (USAID), shall submit to the appropriate congressional committees a multi-year strategy for United States engagement to support United States interests in the Indian Ocean region. Such strategy shall—(1)define United States political, economic, and security interests in the Indian Ocean region;(2)outline challenges to the interests of the United States in such region;(3)outline efforts to improve cooperation between the United States and members of the Quad, including India, Japan, and Australia, through coordination in diplomacy and development priorities, joint military exercises and operations, and other activities that promote United States political, economic, and security interests;(4)outline efforts to support economic connectivity in such region, including through the United States-India-Japan Trilateral Infrastructure Working Group, the Asia-Africa Growth Corridor, and other efforts to expand and enhance connectivity across the Indo-Pacific, including with the countries of Southeast Asia, that maintain high standards of investment and support for civil society and people-to-people connectivity;(5)describe how the United States can engage with regional intergovernmental organizations and entities, including the Indian Ocean Rim Association, to promote United States political, economic, and security interests in such region;(6)review the United States diplomatic posture in such region, including an assessment of United States diplomatic engagement in countries without a permanent United States embassy or diplomatic mission, and an assessment of ways to improve the cooperation with the Maldives, the Seychelles, and Comoros;(7)review United States diplomatic agreements with countries in such region that facilitate United States military operations in such region, including bilateral and multilateral agreements, and describe efforts to expand United States cooperation with such countries through the negotiation of additional agreements; and(8)include a security assistance strategy for such region that outlines priorities, objectives, and actions for United States security assistance efforts to governments of countries in such region to promote United States political, economic, and security interests in such region.(b)InclusionThe strategy required under subsection (a) may be submitted as a part of any other strategy relating to the Indo-Pacific.(c)Report on implementationNot later than one year after the submission of the strategy required under subsection (a) and one year thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on progress made toward implementing such strategy.5.United States-China Economic and Security Review Commission(a)In generalSubparagraph (E) of section 1238(c)(2) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002(c)(2)) is amended—(1)by inserting , including in the Indian Ocean region after deployments of the People’s Republic of China military; and(2)by adding at the end the following new sentence: In this subparagraph, the term Indian Ocean region means the Indian Ocean, including the Arabian Sea and the Bay of Bengal, and the littoral areas surrounding the Indian Ocean..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply beginning with the first report required under section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as amended by such subsection) that is submitted after such date.6.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives and the Committee on Foreign Relations and the Committee on Armed Services of the Senate.(2)Indian Ocean regionThe term Indian Ocean region means the Indian Ocean, including the Arabian Sea and the Bay of Bengal, and the littoral areas surrounding the Indian Ocean.